Execution Copy SECURITIES PURCHASE AGREEMENT SECURITIES PURCHASE AGREEMENT (the “Agreement”), dated as of December , 2007, by and among T3 Motion, Inc., a Delaware corporation (the “Company”), and Immersive Media Corp., an Alberta, Canada corporation (the “Purchaser”). RECITALS A.The Company and the Purchaser are executing and delivering this Agreement in reliance upon the exemption from securities registration afforded by Section 4(2) of the Securities Act of 1933, as amended (the “1933 Act”), and Rule 506 of Regulation D (“RegulationD”) as promulgated by the United States Securities and Exchange Commission (the “SEC”) thereunder. B.The Purchaser wishes to purchase, and the Company wishes to sell, upon the terms and conditions stated in this Agreement, (i) 1,851,852 shares of the Company’s common stock, par value $0.001 per share (the“Common Shares”), at $1.62 per share, for an aggregate purchase price of $3,000,000; (ii) $2,000,000 in principal amount of 12% Promissory Note, in substantially the form attached hereto as Exhibit
